DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
	The Applicant’s arguments and remarks received April 16, 2021 have been fully considered and are persuasive in view of the Amendment and Terminal Disclaimer approved April 16, 2021. The double patenting rejections set forth in the February 25, 2021 Final Rejection are accordingly withdrawn. The objection to Claims 2, 4, 5, 6, 9, 11, 12, and 13 is withdrawn in view of the Amendment.
Allowable Subject Matter
	Claims 1, 2, 4-6, 8, 9, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, the prior art of record does not search the combination of features claimed assembly comprising a power tool selected from a first power tool or a second power tool different from the first power tool, and a battery pack, the battery pack being configured to provide power to the power tool when the battery pack is connected to the power tool, wherein the battery pack comprises a plurality of groups of power cells and a plurality of connection portions configured to select a voltage of the power from at least a first voltage or a second voltage lower than the first voltage, each group of power cells having a plurality of power cells connected in series, wherein, when the battery pack is connected to the power tool, the plurality of connection portions are configured to select the voltage provided to the power tool in response to a form of mechanical interaction between the plurality of connection portions and the first power tool, wherein, when the power tool is the first power tool and the battery pack is connected to the first power tool, the mechanical interaction is in a first form and the plurality of groups of power cells are connected in series to provide the first voltage to the first power tool, and wherein, when the power tool is the second power tool and the battery pack is connected to the second power tool, the mechanical interaction is in a second form different from the first form, and the plurality of groups of power cells are connected in parallel to provide the second voltage to the second power tool.
With respect to Claim 8, the prior art of record does not teach or suggest the claimed combination of features of the claimed assembly, particularly the first and second power tool and battery pack, the battery pack comprising a plurality of connection portions, the plurality of connection portions are configured to select the voltage provided to the first or second power tool in response to a form of mechanical interaction between the plurality of connection portions and the first or second power tools3Application No. 16/698,689Docket No.: 033065-0129Reply to Office Action of February 25, 2021 wherein, when the battery pack is connected to the first power tool, the mechanical interaction is in a first form and the plurality of groups of power cells are connected in series to provide the first voltage to the first power tool, and wherein, when the battery pack is connected to the second power tool, the mechanical interaction is in a second form different from the first form, and the plurality of groups of power cells are connected in parallel to provide the second voltage to the second power tool.
It is noted that examples of the claim language “form of mechanical interaction” are provided by the Applicant’s Specification. For example, one embodiment is described as “In one embodiment the interaction is mechanical interaction between the 
The Specification states “Typically the selection of the particular configuration and hence the voltage which is delivered from the power pack is as a result of mechanical connection in which case the power tool is provided with connection means to control the operation of the connection means to the configuration 34 or 36 provided on the0 battery pack when the battery pack is being connected to or is connected with the power tool. Figures 5a-5b and 6a-6b illustrate an embodiment of this form in which the Figures 5a and 5b illustrate the power tool 1 separate from the battery pack 18 and Figures 6a and 6b illustrate the battery pack 18 and power tool 1 in connection so15 that power can be supplied thereto.” Spec. at 12:5-15.


    PNG
    media_image1.png
    575
    804
    media_image1.png
    Greyscale


In the embodiment of Fig. 6a, the “form of mechanical interaction” is illustrated to be the terminal plug connection means 42, and the “female connection means 40” 
This form of mechanical interaction that is configured to determine an output voltage of the battery pack based on the selected form of mechanical interaction is different from configurations taught by the prior art, such as MENG US2011/0250484. MENG provides a battery pack of switchable output voltage as a result of batteries that may be switched from parallel or series configuration determined by shifting a transmission switch in response to the connection of the tool interface (para. 33 “Herein, shift the transmission switch 15 to connect two sets of battery cell set 11 in parallel and output voltage to the first positive terminal 12 a and the first negative terminal′ 12 b′ so that the outputting voltage between the first positive terminal 12 a and the first negative terminal′ 12 b′ is 19V; shift the transmission switch 15 to connect two sets of battery cell set 11 in series and output voltage to the first positive terminal 12 a and the first negative terminal′ 12 b′ so that the outputting voltage between the first positive terminal 12 a and the first negative terminal′ 12 b′ is 38V”). MENG relies upon a shifting switch arrangement that permits selection of output voltage whereas the instant invention claims that the mechanical interaction between the claimed first or second tool and the battery pack is what determines the output voltage based on the resulting series or parallel battery configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The TITLE of the Application is Amended to recite: “POWER TOOL ASSEMBLY WITH SELECTABLE-VOLTAGE BATTERY PACK.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729